Mr. Justice Morris
delivered the opinion of the Court:
Three questions are presented here: ist. Whether the claim of Hedrick is barred by the Statute of Limitations. 2d. Whether the defendant Olcott was entitled, as against his partner, Cooper, to some allowance for the alleged fraudulent transactions of the latter in the matter of the negotiations with Mrs. Norton; and, 3d. Whether the costs of suit should not be charged against Cooper. We take them up in the order stated.
1. As to the claim of Hedrick on his notes, it seems to us that the Auditor was fully justified in finding acknowledgments of the indebtedness sufficient to take the claim out of the operation of the statute of limitations. Apart from the testimony of Olcott, and his unequivocal and repeated acknowledgments of the indebtedness during the year 1888, within the period of limitations, there is positive and uncontroverted proof of the payment of $21, or rather of the allowance of a credit to that amount, by the partnership to Hedrick about October 1, 1888. Now, there can be no better evidence of a subsisting indebtedness, with the indication of willingness to pay it, which under all the authorities constitutes a new promise sufficient to avoid the bar of the statute, than the payment of money on account of the indebtedness. Citation of adjudged cases in support of this proposition is entirely unnecessary.
But it is argued that no specific indebtedness was mentioned or indicated, and that therefore the reference to it was too vague to constitute the foundation of a new promise. There was but one indebtedness. That one indebtedness was specifically and positively ascertained, and reduced into the shape of promissory notes. It was not necessary under such circumstances to specify amounts; for it is a maxim of law, applicable to such a condition of things, that “that is certain which can be rendered certain.”
It was testified by Olcott, that in a conversation with Hedrick in the year 1888, he (Olcott), with the advice and *131consent of Cooper, promised to pay to Hedrick on behalf of the firm the money due to him at any time that he should need it, even if they should have to sell stock to do it. And it is argued that this shows only a conditional promise, and that it does not appear that the condition has been performed. For it does not appear either that Hedrick has needed the money, or that stock has been sold to pay it. This is a mere trifling with words, that should have no place in a court of equity. The word “ need” here is evidently used in the sense of “ request ”; and the sale of stock to meet the demand was no condition at all. Olcott was competent to make the acknowledgment which he did while the firm was yet in existence, and to bind the partnership by his promise; and that promise was unconditional and unequivocal. The firm is bound by that promise, and the objecting creditors are equally bound by it — although it is undoubtedly their right to show, if they can, that the debt is barred. The right of a creditor in this regard is no greater than the right of the debtor.
We are of opinion that the decision of the Auditor and of the Equity Court on this point was correct.
2. The second question for our consideration is, whether the defendant Olcott was entitled as against his partner to have the latter charged with the alleged value of the losses to the firm through the fraudulent transactions of Cooper in the matter of his negotiations with Mrs. Norton.
It is very evident that the partners did not behave towards each other with the best faith in the world; and the record plainly discloses the fact that the complainant Cooper sought to gain some undue advantages for himself. But the advantages sought or gained by him in this case were too vague and indefinite to be the basis of compensation to his co-partner. His arrangement with Mrs. Norton was not a lease, but at best only an agreement to lease — a right, and not an estate — a right with reference to property, part of which as yet had no existence-; a right which might never actually be consummated in a lease. But whatever it was, *132Olcott, when he had the opportunity, and it was his duty so to do, did not assert his right, or the right of the firm, to it in such manner as to fix liability upon his partner. He made his acceptance of the arrangement conditional upon a specific limitation upon the cost of the building to be erected, and conditional also upon the adaptation of that building to the use of the partnership business. And he also imposed a further condition in the reservation of the right to accept or repudiate the arrangement, in the event that Cooper should proceed in the matter without consultation with him. Whatever wrong Cooper may have committed in conducting his secret negotiations, it became the duty of Olcott, when he discovered the arrangement, either to accept it or to disavow it unconditionally. And if, after receiving from Olcott the letter of June xi, 1888, Cooper surrendered his agreement with Mrs. Norton, as he claims to have done, it was no more than good faith required him to do under the circumstances. If by his negotiations he had done wrong to his firm, his surrender of the fruits of the negotiations, upon the disapproval of his partner, might perhaps properly be regarded as a praiseworthy attempt to repair the alleged wrong, rather than as an additional injury which it is claimed to be. We can discover no consistency in the defendant’s position that the complainant’s negotiations were .wrong, and yet that his withdrawal from the negotiations and the surrender of the fruits of them were equally wrong.
We think the decision of the Equity Court on this point also was correct.
With reference to the third point, the question of costs, it is sufficient for us to say that no such case has been made as would justify the charge of costs to be made against the complainant individually rather than from the assets in the hands of the receivers.
On the whole, we regard the decree of the Equity Court as right upon every point; and it is therefore affirmed, with costs.

Affirmed.

*133Since the rendition of this opinion, our attention has been called, by a motion of Charles J. Hedrick, one of the appellees in the cause, to his claim to be allowed damages for the appeal by way of interest on the amount allowed to him by the Auditor. This claim is just, and in accordance with law, and Hedrick will be allowed such interest from the date of the appeal.